﻿Allow me at the outset to extend my congratulations to Mr. Shihabi upon his election as President of the United Nations General Assembly at its forty-sixth session. It gives me great pleasure as a close friend of Saudi Arabia to see the world community honour his country through his election to that high office. With his wisdom, experience and skill, I am confident that he will discharge his responsibilities successfully, guiding this Assembly session to a fruitful conclusion.
I should also like to take this opportunity to express my appreciation to his predecessor, Mr. Guido de Marco, who has carried out his task with dedication and innovative seal, contributing towards efforts to revitalize and re-examine the functions of the General Assembly.
It is with pleasure that I, on behalf of Malaysia, extend a very warm welcome to His Royal Highness Prince Norodom Sihanouk, President of the Supreme National Council and Head of the Cambodian delegation to the General Assembly. The United Nations, which has long missed the statesmanship and the ebullience of the Prince, will I am sure be happy to welcome the Prince back to the General Assembly. Malaysia is gratified to see at this session of the General Assembly members of the Supreme National Council representing Cambodia offering definite promise of a final solution to the Cambodian issue.
This is also an occasion to join in extending felicitations to the Democratic People's Republic of Korea and the Republic of Korea for their historic decision to become Members of the United Nations as separate States. That decision will serve to defuse some of the tension in North-East Asia and, it is hoped, lead to normalisation in their relations. As a friend of both, Malaysia welcomes such developments. May I also welcome as Members of the United Nations the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania, which have deservedly regained their sovereignty. I would also like to offer my felicitations to the Federated States of Micronesia and the Republic of the Marshall Islands, Malaysia's Pacific neighbours, who have become Members of the United Nations. Malaysia extends a band of friendship and stands ready to cooperate with them.
The world has witnessed in the last two years more revolutionary changes than in the preceding 100 years. Without doubt these changes have opened new and historic opportunities to build a better world, anchored firmly in the rule of law, the sovereignty of nations and a collective commitment to social and economic justice for all. The world is ripe for a new world order but it is hoped that this new world order will not be one that is imposed upon the world by any particular beneficiary of the current revolution. All Members of this august body called the United Motions should participate in shaping the new world order if we are to avoid the return of a new colonial era.
When the United Nations was formed after the Second World War, the allied victors assumed the right to create a world order in which each of the five major Powers could veto anything that did not serve them. But than the five fell out and the East-West conflict divided the world into two antagonistic camps. The cold war that followed not only retarded modern civilisation but converted poor countries into pawns and proxies, devastating their territories and economies with confrontations and wars. That they were not fighting their own battles is clear from the outbreak of peace in every continent as soon as the East-West confrontation ended.
With these experiences still fresh in our minds how can we be assured that a new world order formulated by any one country or group of countries will be good for everyone? We are already feeling heavy hands forcing us to do this and not to do that. In East Asia we are told that we may not call ourselves East Asians as Europeans call themselves Europeans and Americans call themselves Americans. We are told that we must call ourselves Pacific people and align ourselves with people who are only partly Pacific, but are more American, Atlantic and European. We may not have an identity that is not permitted, nor may we work together on the basis of that identity. Is this a foretaste of the new world order that we must submit to?
Democracy and only democracy is legitimate and permissible now. No one really disputes this. In fact, speaking for Malaysia, we can think of no alternative but democracy in the context of our pluralistic society. We can also affirm that we have no intention of siding with despots or tyrants or those who deny their people their right to democratic government. But is there only one form of democracy or only one high priest to interpret it?
We see differences in the practice of democracy even among those who are preaching democracy to us. Can only the preachers have the right to interpret democracy, to practise it as they deem fit, and to force their interpretations on others? Cannot the converts to interpret the details, if not the basics7 If democracy means the right to carry guns, to flaunt homosexuality, to disregard the institution of marriage, to disrupt and damage the well-being of the community in the name of individual rights, to destroy a particular faith, to have privileged institutions which are sacrosanct even if they indulge in lies and instigations which undermine society, the economy and international relations, and the right to permit foreigners to break national laws, then if these are the essential details, cannot the new converts opt to reject them? We the converts will accept the basics but what is the meaning of democracy if we have no right of choice at all or if democracy means that our people are consistently subjected to instability and disruption and economic weaknesses which make us subject to manipulation by the powerful democracies of the world? Hegemony by democratic Powers is no less oppressive than hegemony by totalitarian States.
Democracy means majority rule. The minority must have their rights but do these rights include denial of the rights of the majority? Admittedly, the majority may not oppress the minority but if the minority exercise their rights without responsibility, become the agents of foreign democracies and try to weaken their own country so as to make it a client State to certain democratic Powers, must the majority in the name of democracy submit to the minority? 
If democracy is to be the only acceptable system of government within States, should there not also be democracy among the States of the world? In the United Nations we are equal, but five are more equal than the rest of the 166. Seven countries on their own lay down the laws which affect adversely the economies of others. A few nations on their own have taken it upon themselves to determine the new world order. Powerful trade blocs demand voluntary restraints and impose laws and rules extraterritorially. Clearly, the States of the world are not equal; not in the United Nations, not anywhere. If democracy is such an equitable concept, why must we accept inequality between nations? 
All these point towards unhealthy and undemocratic relations between nations. Yet equality and freedom are supposed to be the sole guiding principles of this modern civilization. 
When the United Nations was formed, in 1945, the victors of the Second World War arrogated to themselves the right to dictate the roles of and the distribution of power between, nations. Many things have happened since then. The victors of 1945 are no longer the dominant players in world affairs. New powerful nations have emerged, while some major Powers have changed structurally; new ideas about rights and wrongs and democracy have crystallised. Are we going to be shackled forever to the results of the Second World War?
If international democracy as represented by the United Nations is to be meaningful and effective, there must be an infusion of some of the current ideas and realities. The world needs policing, as the Gulf War demonstrated. But are we to have self-appointed policemen, or are we to have a police force that is beholden to this body, the United Nations?
Police action by the United Nations needs to be governed by principles and rules. Laying siege to a castle or a city until the people had to eat rats or starve may have seemed appropriate and acceptable in the olden days. But can our conscience remain clear if a whole nation is starved into submission? Can our conscience be clear if the principal victims are the old and the infirm, pregnant women and newborn children, the young and the innocent?
With the advent of modern weapons, should wars be fought or police action taken by destroying the recalcitrant nation totally in order to avoid casualties among our police force, and above all to avoid the demoralizing effect of coffins being brought home? Is it truly possible that everything that is hit by massive bombs and rockets is military in nature? Is the Geneva Convention still relevant in the conduct of war? We condemn chemical warfare, but must we still have nuclear weapons around7 Are the people who possess them concerned about the horrendous effects of these weapons and are they responsible enough not to use them other than as a deterrent? Who determines when a deterrent is needed?
The leaders of nuclear nations, the people who will push the nuclear buttons, are not safe, as events in the Soviet Union have amply demonstrated. We cannot even be sure that someone who is irrational might not become a leader and gain access to the button. Accordingly, the existence of any nuclear weapons cannot be justified in the present world.
The United Nations, which is playing the role of inspector in Iraq, should extend that role to supervise the destruction of all nuclear weapons everywhere. What is more, it should control the invention and production of other diabolical weapons. Weapons for defence should be solely for defence and their capabilities must be such as to prevent them from being used as weapons of aggression except in a limited way. Research into new weapons by all nations should be reduced and no weapon should be sold by anyone without permits issued by the United Nations. Malaysia has joined efforts with other delegations at this session of the General Assembly to work towards a United Nations arms register that will provide transparency and confidence as a first step towards giving the United Nations comprehensive authority over disarmament.
We need weapons only for fighting criminals. If a nation is subjected to an armed uprising, then the United Nations should take part in putting it down. Democratic governments should be brought down only by democratic processes. Anything that goes beyond democratic processes should merit United Nations intervention If it is requested. We cannot preside over the disintegration of nations into ethnic communities, particularly if military action had no role in the initial consolidation of a nation.
Perhaps it may be asked why a tiny developing nation like Malaysia should be giving advice on how the world should be managed. We should not, except that what the world does, and what some nations or even individuals do, can affect us - and affect us adversely. Today individuals in some developed countries consider it their right to tell us how to rule our country. If we do not heed them, then they consider it their right to destroy our economy, impoverish our people and even overthrow our governments. These people latch on to various causes, such as human rights and the environment, in order to re-impose colonial rule on us. They are helped by the Western media, which also consider it their duty to tell us how to run our country. All these combine to make independence almost meaningless. Our only hope lies in the democratisation of the United Nations, especially as the option to defect to the other side is no longer available to us. We want to remain independent but we also want to conform to international norms as determined not by some non-governmental organizations or the so-called advanced democracies, but by all the nations of the world. If we default, then it is the United Nations and not some Robin Hoods that should chastise us.
We are glad that the winds of change have brought about significant developments in South Africa, which we hope will bring about the dismantling of apartheid and the start of negotiations towards a new, democratic and non-racial South Africa. All this would not have been possible without international solidarity, without the United Nations system playing a key role in putting the necessary pressure on Pretoria. Despite these important developments, international solidarity, as manifested in the 1989 United Nations consensus Declaration, must be maintained to meet the still-difficult challenges ahead and ensure a successful conclusion to the process of change in South Africa. Right now priority must be given to putting an end to violence in black townships, reviving the preparatory process for constitutional negotiations involving the Pretoria regime, the African National Congress, Inkatha and others, as well as addressing the problems of social and economic inequalities brought about by decades of apartheid.

While the climate of peace and dialogue has benefited many parts of the world, the Middle East remains the most volatile region and the Palestinian people continue to suffer under the cruel and illegal Israeli occupation. The current United States peace initiative has raised the hopes of many nations, including Malaysia, for an active peace process that would lead to a comprehensive solution of the Arab-Israeli conflict, including the establishment of an independent State for the Palestinians. We welcome the initiative and commitment of President Bush and Secretary Baker in undertaking this difficult task and we wish them well.
The plight of the Palestinian people touches the heart of every Malaysian. We would like the Palestinian people to be treated fairly and ju5tly. If what they do to protect themselves is considered criminal, then the same deeds committed by the Israelis should be considered equally criminal. Governments which kidnap and kill people should be condemned even more than desperate freedom fighters who are forced to use violence because they can seek justice in no other way. The accelerated build-up of illegal Jewish settlements in the occupied territories is jut act of unwarranted provocation by the Israeli authorities and constitutes a very serious and unacceptable obstacle to the current peace efforts. In our view, Jews in the Soviet Union are better off there, where their entrepreneurial skills could be put to good use to rebuild the economy of that country. 
Next year the nations of the world are expected to meet in Rio de Janeiro to discuss the environment. If we are to meet there, we need to know whether it is going to be a constructive meeting or a finger-pointing, third-world-bashing session. If that conference is to be productive, we shall have to face the facts and deal with than. Unless we accept the truth regarding the sources and the causes of environmental pollution, rising temperatures and ozone depletion we are not going to get anywhere in our efforts to reverse the process. If we go to Rio, let us go there to discuss and agree on a common course of action on the environment and development.
The idea that the tropical forests can be saved only by boycotting tropical timber smacks more of economic arm-twisting than of a real desire to save the forests. If selective logging and sustainable management are prevented, and consequently the forests become no longer a source of wealth, the worthless forests may be cleared in order to produce food crops or to provide firewood in poor developing nations.
On the other hand, the vast potential for reforestation has hardly been touched. The deserts of California could be converted into a tropical forest, complete with rain-forest flora and fauna, simply by pumping the ground water and planting trees. Instead, the underground water is being used for golf courses and artificial lakes to surround luxury hotels. If we can build sophisticated war-planes at $1 billion apiece, surely we should have the ingenuity and the money to create tropical forests out of deserts. Libya should be congratulated on tapping underground water to irrigate its desert. It is shameful that nations richer and more advanced than Libya have done nothing significant to green the world.
The use of chlorofluorocarbons (crca) and fossil fuels is greatest in the richest countries. Is there really a need for CfCs for spraying when a simple rubber bulb can do the same job? Do the countries with huge populations of monster automobiles really need to use them when small cars or efficient public transport systems could us* electricity generated by hydro-power plants?
We in the poor countries should like to have some cheap hydro-electric power. True, we should have to sacrifice a few thousand acres of our forests. But we can spare these, for we have millions of acres more. But all manner of campaigns are mounted against our proposals for hydro-electric projects. Mow, of course, the World Bank will be used to deprive poor countries of cheap hydro-electric power - and all this after the rich have developed most of their hydro-electric potential. Can we be blamed if we think this is a ploy to keep us poor?
If the United Nations Conference on environment and Development is to be meaningful, let us hear now of the plans of the rich to reduce their own contribution to environmental degradation. If the sole approach is to link aid to poor countries with what they must do environmentally for the well-being of the rich, then the Conference will be a lost opportunity.
Economic growth in a poor country cannot depend on the domestic market. To grow, poor countries must have either aid or free access to foreign markets. It would be near-suicidal for poor countries to keep their market for themselves. On the other hand, there is every reason for the rich to keep their markets for themselves.
The General Agreement on Tariffs and Trade (GATT) was conceived to promote free and equitable world trade. But how can poor individual countries argue their cases in the GATT Rounds when the huge trade blocs monopolise the meetings? Who would listen to the plaintive arguments of a tiny, insignificant third-world country?
To be heard, the poor must band together - not to form impoverished trade blocs, but to lend weight to their arguments. And so the East Asia Economic Group was proposed - not as a trade bloc, but as a forum for the nations of East Asia to confer with each other with a view to reaching agreement on a common stand to deal with a common problem caused by the restrictive trade practices of the rich.
We are perplexed to find that this objective merely to have a voice in international affairs is being opposed, openly and covertly, by the very country that preaches free trade. It is even more surprising that there should be such opposition when the North American Free Trade Association itself is being formed on the basis of the principle of the right of free association of independent countries. Can it be that what is right and proper for the rich and the powerful is not right and proper for the poor? One is tempted to suspect racist bias behind this stand.
Malaysia has supported the United Nations at every turn. We believe that the United Nations is the only legitimate instrument for the creation of an equitable world, for protection of the weak and the poor from the pressures of the strong. We welcome the end of the cold war, but we must admit to feeling more naked and vulnerable than ever. There is nowhere to look to except the United Nations. More than ever before, we need a greater role for the United Nations in the affairs of the world.
While we believe that a restructured Security Council has a vital role to play, we should like to see a balanced constitutional relationship, including accountability between the General Assembly, the 8ecurity Council and the Secretariat in order that the United Nations may truly be made the guardian of peace, as suggested in the Secretary-General's report of 6 September 1991. Related to this, the Malaysian delegation has joined others in efforts to deliberate on ways and means of revitalising the organs of the United Nations, including the General Assembly and the Economic and Social Council.
The experience of the Gulf conflict also makes it imperative that the United Nations explore and put into effect all the potential for preventive diplomacy, including a more proactive role on the part of the Secretary-General and expanded peace-keeping operations. Malaysia believes that the time has come for the international community to explore also the potential of the International Court of Justice - the judicial organ of the United Nations - as a means of fostering the resolution of conflict by peaceful means and in accordance with the rule of law.
The international community is now at the proverbial crossroads. We truly have a chance to build a better world through consensus and to use the United Nations as the principal forum and vehicle for the achievement of our objectives. We cannot afford to miss this historic opportunity to benefit from the peace dividend resulting from the cessation of the cold war. It must, however, be underlined that a global consensus approach requires tolerance of different ideas and practices inherent in our complex and pluralistic world. There is simply no place for an international order based on hegemony and domination. Let us, then, work together as partners in our common endeavour to build a better world.
